Citation Nr: 0914294	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  02-20 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for skin cancer. 

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
chloracne due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1968 to August 
1969.  He also had a period of active duty for training from 
February 1960 to August 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied entitlement to service 
connection for skin cancer and found that no new and material 
evidence had been received to reopen the Veteran's claim for 
service connection for chloracne due to herbicide exposure.

In January 2004, the Board remanded this case for additional 
development; it is again before the Board for further 
appellate review. 

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).


FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
Veteran's skin cancer is related to service.

2.  An April 1983 Board decision denied entitlement to 
service connection for chloracne, as part of the Veteran's 
claim for exposure to Agent Orange while serving in Vietnam; 
this decision is final.

3.  Evidence added to the record since the April 1983 Board 
decision does not relate, by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the Veteran's service-connection 
claim for chloracne as due to Agent Orange (herbicide) 
exposure.


CONCLUSIONS OF LAW

1.  Skin cancer was not incurred in, or aggravated by, active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).

2.  The April 1983 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 
38 C.F.R. § 20.1100 (2008).

3.  New and material evidence has not been received since the 
April 1983 Board decision sufficient to reopen the Veteran's 
claim for service connection for chloracne as due to Agent 
Orange (herbicide) exposure.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claims by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter(s) sent to the 
appellant in April 2004, March 2006 and October 2007 that 
fully addressed all four notice elements.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  Although the 
notice letters were not sent before the initial AOJ decision 
in this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
supplemental statement of the case issued in July 2008 after 
the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

With regard to his request to reopen, in Kent v. Nicholson, 
20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans 
Claims (Court) clarified VA's duty to notify in the context 
of claims to reopen.  With respect to such claims, VA must 
both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of 
the evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  The Veteran was provided with this notice in October 
2007.  Subsequently, the AOJ issued a supplemental statement 
of the case in July 2008. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  

In terms of the Veteran's claim to reopen his previously 
denied claim for entitlement to service connection for 
chloracne as due to herbicide exposure, the Board notes that 
the duty to provide a medical examination or obtain a medical 
opinion applies only when a decision has been made to reopen 
a finally decided case.  In the present case, the April 1983 
Board decision to deny entitlement to service connection for 
chloracne on the basis of exposure to herbicides will not be 
reopened, and, therefore, the duty to provide a medical 
examination does not apply.

In terms of his claim for entitlement to service connection 
for skin cancer, in determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a Veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are:  (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran's service treatment records do not 
show any diagnosis of or treatment for skin cancer.  As such, 
the Board finds that an examination is not warranted. 

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as malignant 
tumors, to a degree of 10 percent or more within one year 
from separation from service, such disease may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service. This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has 
also held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

The Veteran's service treatment records do not reflect 
treatment for or a diagnosis of skin cancer.  The Veteran's 
separation Report of Medical Examination shows that the 
Veteran had tinea versicolor.  

May and July 1981 records from the Georgia Department of 
Corrections reflect that the Veteran had mild dermatitis of 
his hands.  

An August 1981 VA skin examination report reflects that the 
Veteran had eczematous dermatitis on the dorsum of his left 
hand, dystrophic second and third fingernails of his left 
hand, and a history which sounded compatible with angioedema.  

Medical records from the Georgia Department of Corrections 
show that the Veteran was seen in August 1999 for basal cell 
carcinoma of his left ear.  In September 2000, the Veteran 
was seen for basal cell carcinoma of his right ear.  Medical 
records through 2004 show that the Veteran was seen multiple 
times to have actinic keratosis and skin cancer lesions 
removed from his face, ears and body.  While the Veteran 
reported that these were from his exposure to Agent Orange 
while in the service in Vietnam, the examiner did not link 
his skin condition to his time in service.

The Board finds that the evidence of record does not support 
the Veteran's claim that his skin cancer lesions are related 
to his time in service.  His service treatment records do not 
show treatment for or a diagnosis of skin cancer; his 
separation Report of Medical Examination reflects only that 
the Veteran had tinea versicolor.  The first post-service 
evidence of skin cancer is from August 1999, approximately 30 
years after the Veteran was discharged from active duty.  

As noted above, in order to warrant service connection, there 
must be medical evidence of a current disability as 
established by a medical diagnosis, of incurrence or 
aggravation of a disease or injury in service and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer, supra.  
Medical evidence is required to fulfill the nexus 
requirement.  Grottveit, supra.  In this case, as there is no 
evidence that the Veteran had skin cancer in service, and no 
medical evidence linking his current skin cancer to his time 
in service, service connection cannot be granted for skin 
cancer.  

The Board notes that the Veteran has claimed that his skin 
cancer is due to his exposure to herbicides.  A Veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the Veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia, multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2007); see also 69 Fed. Reg. 31,882 (June 8, 2004); 68 Fed. 
Reg. 59,540-42 (Oct. 6, 2003).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630-41 (May 20, 
2003).  

The Veteran's service personnel records show that he served 
in Vietnam.  Therefore, he meets the criteria for presumption 
of exposure to herbicides while serving in Vietnam.  However, 
skin cancer is not on the list of disabilities that has been 
found to be linked to exposure to herbicides.  The Board 
notes that the Veteran has been diagnosed with actinic 
keratosis, basal cell carcinoma, dermatitis and tinea 
versicolor.  Unfortunately, according to the regulation, none 
of these disorders are on the list of disorders which would 
warrant service connection as a result of exposure to Agent 
Orange.  Therefore, service connection for the Veteran's skin 
condition cannot be granted on the basis of exposure to 
herbicide while in Vietnam.  38 C.F.R. § 3.307, 3.309.

As noted, the Veteran has contended he his skin cancer is 
related to service.  However, as a lay person, he is not 
competent to render an opinion regarding medical diagnosis or 
medical opinion on etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

New and Material Evidence

The issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim for entitlement to service connection for 
chloracne due to herbicide exposure.  As noted above, the 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue that the Board is required 
to address on appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-
84 (Fed. Cir. 1996).

The Veteran was denied service connection in an April 1983 
Board decision, which concluded that the Veteran had served 
in Vietnam and met the presumption of exposure to herbicides.  
However, the Board determined that the medical evidence of 
record did not confirm the presence of chloracne.  Therefore, 
in order to reopen his claim, the Veteran would need to 
provide evidence which shows that he had a diagnosis of 
chloracne or other acneform disease consistent with 
chloracne.  38 C.F.R. § 3.307, 3.309.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2008).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not new and material, the 
inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to consider all of the 
evidence received since the last disallowance, in this case, 
since the Board decision in April 1983.  Hickson v. West, 12 
Vet. App. 247, 251 (1999).

The evidence received by VA since the April 1983 Board 
decision consists of copious medical records from the Georgia 
Department of Corrections reflecting treatment for the 
Veteran's various health issues from March 1981 through June 
1985 and from August 1999 to June 2004 and lay statements.
 
Since these medical records and reports are not redundant of 
any other evidence previously considered and were not part of 
the record at the time of the April 1983 decision, they are 
considered new evidence.  However, none of the records in the 
claims file provide the needed evidence that the Veteran has 
a current diagnosis of chloracne or other acneform disease 
consistent with chloracne.  

The medical records show ongoing treatment for the Veteran's 
various skin problems, but none of these records show any 
treatment for or diagnosis of chloracne or other acneform 
disease consistent with chloracne, which would be needed to 
establish service connection due to exposure to herbicides in 
service.  The evidence added to the record since the final 
decision does not provide the missing element that the 
Veteran currently has chloracne or other acneform disease 
consistent with chloracne.  Therefore, these records and 
statements are not material since they do not provide an 
unestablished fact necessary to substantiate the appellant's 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

As to the lay statements by the Veteran, they cannot be 
accepted as competent evidence to the extent that they 
purport to establish a medical nexus or the presence of a 
disability, see Espiritu v. Derwinski, 2 Vet. App. 492, or 
provide a sufficient basis for reopening the previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995).  

Because none of the evidence submitted since April 1983 
raises a reasonable possibility of substantiating the claim, 
it is not new and material evidence.  The Board therefore 
must deny the application to reopen a claim of entitlement to 
service connection for chloracne as due to exposure to Agent 
Orange while in service and the April 2003 decision remains 
final.  Accordingly, the benefit sought on appeal must be 
denied.  




ORDER

Service connection for skin cancer is denied.

As new and material evidence has not been received, the claim 
of entitlement to service connection for chloracne as a 
result of exposure to herbicides is not reopened and the 
appeal is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


